DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masui et al. (US 2008/0211638).
As per claim 1, Masui teaches a sensor unit for use in measurement data acquisition (Masui, fig. 5: The sensor equipped RFID tag is the sensor unit), the sensor unit comprising: a first signal line configured to output a first digital sense signal based on a first analog sense signal, and to output a second digital sense signal based on a second analog sense signal (Masui, figs. 5 and 6 and [0048]-[0052]: The line between the A/D/ converter and the comparator is the first signal line that outputs the digitized sense signals abased on analog sense signals from the sensor; the sensor signal processing is performed whenever a sensor reference command is received, thus a sense signal is output in response to a command an later, in response to a command, a second sense signal is output); and a second signal line configured to selectively transmit either the first digital sense signal or the second digital sense signal (Masui, figs. 5 and 6 and [0048]-[0052]: The digitized sense signals are selectively transmitted on a signal line to the antenna, or second signal line, based on comparator results).  
As per claim 4 (dependent on claim 1), Masui further teaches:
wherein the sensor unit is configured to detect the first analog sense signal and the second analog sense signal as a single analog signal that, at different times, represents values of a first physical quantity and values of a second physical quantity (Masui, figs. 5 and 6 and [0048]-[0052]: Since the sense signals are from the same sensor in response to sensor reference commands, they can be interpreted as being part of the same analog signal, or analog sensor data from the same sensor, just at different times).  
As per claim 5 (dependent on claim 4), Masui further teaches:
wherein the second physical quantity differs from the first physical quantity (Masui, figs. 5 and 6 and [0048]-[0052]: The sense signals are sensor data at different times when receiving sensor reference commands, thus depending on changes the sensor is detecting, the quantities of the different sense signals will be different; this is further evidenced by the fact that sometimes the sense signal will meet the threshold for transmission, while other times it will not meet the threshold for transmission).
As per claim 11, Masui teaches all the claim  limitations as in the consideration of claim 1 above since the method steps of claim 11 are the operations performed by the sensor unit of claim 1.
As per claim 14, Masui teaches the limitations of claim 11 and further limitations are met as in the consideration of claim 4 above.
As per claim 15, Masui teaches the limitations of claim 14 and further limitations are met as in the consideration of claim 5 above.
Allowable Subject Matter
Claims 2-3, 6-10, 12-12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the first and second analog-to-digital converters resulting in first and second digital sense signals on the same line as required by claim 2. The prior art does not disclose providing different resolution for the digital sense signals on the same line as required by claim 3. The prior art does not disclose the analog-to-digital converter being a comparator where the first digital sense signal is a one bit comparison result as required by claim 8. The limitations are specific to the current claimed invention arrangement and while potentially found individually in the prior art, are not present with the arrangement required by claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cite din the prior art include Kates (US 2005/0275528) which include analog to digital conversion of sensed data and determination of whether to transmit sensed data, Tomomatsu (US 2016/0146492) which teaches analog to digital conversion of sensed data, Huang, (US 2016/0126966) which teaches analog to digital data conversion via multiple., A/D converters for significant bit conversion and multibit conversion, and Coffland et al. (US 9,256,220) which teaches analog to digital conversion of sensed data and deamination of whether to transmit the sensed data results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699